DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
Claims 1-24 have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “wherein at least one of said frame and at least one of said plurality of legs includes an electrical conductor.”  It is unclear whether this is intended to claim the conductor is included in either the frame or at least one of the legs or both the frame and at one of the legs.  For purposes of examination, upon further review, it appears that Applicant intends to claim the conductor is included in either the frame or at least one of the legs, in similar fashion to claim 22. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman et al. (US 8,789,884) (“Edelman”) in view of Hay (US 2017/0164742).  Edelman teaches an outdoor chaise lounge, comprising: a frame (fig. 1a: 103); a plurality of legs (fig. 1a: 104) coupled to and extending below said frame to support said frame; a seat member (fig. 1a: 106b) coupled to said frame to enable a user to sit or lay on said seat member; a lock-box (fig. 1a: 114) fixedly supported by said frame that enables a user of the outdoor chaise lounge to store and lock items therein, said lock-box including a lock-box door inclusive of a user interface (fig. 1a: 110) that enables a user to lock and unlock said lock-box; and at least one electronic device disposed on said frame (Col. 5, lines 33-56 recites numerous electronic devices such as a pager, alarm, display or light) configured to communicate to or alert an attendant.  
Edelman fails to expressly teach wherein the at least one electronic device is integrated into the frame or plurality of legs and is configured to be electrically communicative with a communications network of a venue.  However, Hay teaches providing an electronic device (fig. 1: control 40 and fig. 4: 62) integrated into the frame/leg (figs. 1, 4: 50) which is in electronic communication with the venue (paragraphs 0073, 0081 and claim 1 disclose that the control panel is an electronic device which includes a keypad/barcode/QR reader which a user provides a code to authorize use of the system that is confirmed by the venue’s network; paragraph 0067 discloses the keypad 62 is connected to the network venue for calling service attendants.)  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the lounger of Edelman to include a control panel separate from the lock-box in order to authorize use of the lounger with or without the box.  
	As concerns claim 2, Edelman, as modified, teaches a photovoltaic device (fig. 4: 414) configured to convert light energy into electricity; and a rechargeable battery in electrical communication with said photovoltaic device (fig. 6: 612).
	As concerns claim 3, Edelman, as modified, teaches wherein said photovoltaic device has a surface that behind and extending outside of a cushion configured for said seat member (“It should be understood that the solar panel 414 may be configured in a variety of ways with the outdoor chaise lounge 400 or that an external solar panel that is not integrated with the outdoor chaise lounge 400 (e.g., integrated with a nearby table or umbrella) may be plugged into an outlet (not shown) on the outdoor chaise lounge 400 for recharging a rechargeable battery).
	As concerns claim 5, Edelman, as modified, teaches wherein said photovoltaic device is configured to be coupled to at least a portion of said seat member (fig. 4).
	As concerns claim 6, Edelman, as modified, teaches a cushion (fig. 2A: 212) disposed on said seat member having a first portion and a second portion, the first portion having an up position and a down position such that when the first portion is in the down position, the photovoltaic device is fully exposed to receive light energy (“It should be understood that the solar panel 414 may be configured in a variety of ways with the outdoor chaise lounge 400 or that an external solar panel that is not integrated with the outdoor chaise lounge 400 (e.g., integrated with a nearby table or umbrella) may be plugged into an outlet (not shown) on the outdoor chaise lounge 400 for recharging a rechargeable battery”).
	As concerns claim 7, Edelman, as modified, does not teach a sensor to sense if a user is on the chaise lounge.  However, Hay teaches a sensor configured to sense if a user is on the chaise lounge (paragraph 0088: the lounger includes pressure sensors); and an actuator configured to rotatably move the first portion of said cushion relative to the second portion of said cushion in response to said sensor sensing that the user is not on the chaise lounge (paragraph 0088: the backrest is rotated by actuator 90 and is configured to rotate the backrest fully forward to it’s deactivated position only upon sensing a user is not present).
	As concerns claim 8, Edelman, as modified, teaches wherein said lock-box is fixedly attached to said frame (Col. 9, lines 36-37).
	As concerns claim 9, Edelman, as modified, teaches a bracket configured to mount said lock-box to said frame; fastening members configured to fixedly secure said lock-box to said frame; and a cover member configured to prevent direct access to said fastening members, wherein said cover member includes at least one cover fastening member being different from said fastening members (Col. 9, lines 39-50).
	As concerns claim 10, Edelman, as modified, teaches a power adapter outlet configured to enable a power adapter cord to be electrically connected thereto, thereby enabling the user to charge a rechargeable battery of an electronic device (Edelman, claim 8).
	As concerns claim 11, Edelman, as modified, teaches at least one other electronic device in electrical communication with a rechargeable battery (Edelman, claim 11).
	As concerns claim 12, Edelman, as modified, teaches a second user interface in electrical communication with (i) the rechargeable battery and (ii) the at least one other electronic device, wherein the at least one other electronic device includes a signal generator configured to generate an alert signal to alert an attendant proximate the outdoor chaise lounge that the user has a request in response to the user activating the signal generator via said second user interface (Edelman, claim 12).
	As concerns claim 13, Edelman, as modified, teaches wherein the at least one other electronic device includes an illumination device supported by said frame, wherein said lock-box further includes a circuit configured (i) to sense that said lock-box is in a lock state and cause the illumination device to illuminate and (ii) to sense that said lock-box is in an unlocked state and cause the illumination device to turn off (Edelman, claim 13).
	As concerns claim 14, Edelman, as modified, teaches wherein said seat member includes a first section and a second section, the first section being rotatable relative to said frame, wherein said lock-box includes an electronic lock mechanism that is configured to enable the user to set the first section to a particular rotatable position in which the user has to set the first section prior to the electronic lock mechanism to be able to unlock said lock-box (Edelman, claim 14).
	As concerns claim 15, Edelman, as modified, teaches hardware configured to fixedly secure said lock-box to the outdoor chaise lounge (Edelman, claim 21).
	As concerns claim 16, Edelman, as modified, teaches wherein said door member is a drawer and the open position is configured to be the drawer pulled out from said lock-box (fig. 14).
	As concerns claim 17, as best understood, Edelman, as modified, teaches wherein said frame includes an electrical conductor extending therethough which is electrically coupled to the at least one electrical device (electrical connectors and conductors are inherently present in the frame in order to power the electronic device.). 
As concerns claim 18, Edelman, as modified, does not expressly teach wherein the lock box has a height of about 2”.  However, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to try a height of 2” in order to provide the desired storage space for an occupant.
As concerns claim 19, Edelman, as modified, does not expressly teach wherein the electronic device has an electronic paper display.  However, this is a known type of electronic display and would have been obvious to a person having ordinary skill in the art to try in order to provide easier viewing the high sunlight conditions typically accompanying a chaise lounge.
As concerns claim 21, Edelman, as modified, an outdoor chaise lounge, comprising: a frame (fig. 1a: 103); a plurality of legs (fig. 1a: 104) coupled to and extending below said frame to support said frame; a seat member (fig. 1a: 106b) coupled to said frame to enable a user to sit or lay on said seat member; a lock-box (fig. 1a: 114) fixedly supported by said frame that enables a user of the outdoor chaise lounge to store and lock items therein, said lock-box including a lock-box door inclusive of a user interface (fig. 1a: 110) that enables a user to lock and unlock said lock-box; and at least one electrical connector disposed within said frame or said plurality of legs of the chaise lounge, said at least one electrical connector configured to electrically couple to an electronic device; and at least one other electronic device in electrical communication with said rechargeable battery, the at least one other electronic device including a signal generator configured to generate an alert signal to alert an attendant (Col. 5, line 33-54 teaches an electronic device such as a pager, alarm or light which provides an alert signal to an attendant and is inherently connected to the rechargeable battery through an electrical connector such as wires in the frame).
Edelman does not expressly teach wherein the at least one other electronic device including a signal generator is integrated into the frame or legs.  However, Hay teaches a keypad (fig. 4: 62) including a service call button connected to the network venue (paragraph 0067) which is integrated into a top surface of the frame (as shown in fig. 4).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify Edelman to integrate the service call/alert electronic device into the frame in order to provide easy access to the user.
As concerns claim 22, Edelman, as modified, an outdoor chaise lounge, comprising: a frame (fig. 1a: 103); a plurality of legs (fig. 1a: 104) coupled to and extending below said frame to support said frame; a seat member (fig. 1a: 106b) coupled to said frame to enable a user to sit or lay on said seat member; a lock-box (fig. 1a: 114) fixedly supported by said frame that enables a user of the outdoor chaise lounge to store and lock items therein, said lock-box including a lock-box door inclusive of a user interface (fig. 1a: 110) that enables a user to lock and unlock said lock-box; and at least one electrical connector disposed within said frame of the chaise lounge, said at least one electrical connector configured to electrically couple to an electronic device with said frame including an electrical conductor coupled to the electrical connector (Col. 5, lines 33-56 recites numerous electronic devices such as a pager, alarm, display or light which inherently requires wiring running through the frame which includes conductors and connectors to power the electronic device.)
Edelman fails to expressly teach wherein the at least one electronic device is integrated into the frame or plurality of legs and is configured to be electrically communicative with a communications network of a venue.  However, Hay teaches providing an electronic device (fig. 1: control 40) integrated into the frame/leg (fig. 1: 50) which is in electronic communication with the venue (paragraphs 0073, 0081 and claim 1 disclose that the control panel is an electronic device which includes a keypad/barcode/QR reader which a user provides a code to authorize use of the system that is confirmed by the venue’s network.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the lounger of Edelman to include a control panel separate from the lock-box in order to authorize use of the lounger with or without the box.
As concerns claim 23, Edelman, as modified, teaches wherein said at least one electronic device is integrated into said frame such that it is flush with a top surface (Hay, fig. 4: 62 is flush with a top surface of the frame).
As concerns claim 24, Edelman, as modified, teaches a cover connected to said frame to protect said at least one electronic device from being exposed to the environment (Hay, paragraph 0067: keypads 62 are waterproof). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman et al. (US 8,789,884) (“Edelman”) in view of Hay (US 2017/0164742) and further in view of Smith et al. (US 8,388,056) (“Smith”).  Edelman, as modified, does not expressly teach wherein said photovoltaic device has a surface behind and extending outside of a cushion configured for said seat member.  However, Smith teaches an outdoor chair with a photovoltaic device having a surface behind and extending outside of a cushion configured for said seat member (fig. 5: 170).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the location of the solar panels in order to provide the desired viewing position while having the solar panels face the sun.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman et al. (US 8,789,884) (“Edelman”) in view of Hay (US 2017/0164742) and further in view of Houlihan (US 2012/0217710).  Edelman, as modified, does not expressly teach a fastening member for holding a towel.  However, providing towel hooks on chairs, chaise lounges, or beach chairs is considered old and well known in the art.  Houlihan provides a towel hook on a chair by way of example (fig. 1: 40).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to provide a towel hook in order to allow a user to dry a wet towel.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are directed toward the combination of Edelman and Riley, and Kupfer and Pizzuto.  However, the present Office Action relies on the combination of Edelman and Hay, as necessitated by amendment.  Additionally, previously indicated allowable subject matter has been reviewed and rejections have been provided in light of the disclosure of Hay and revised interpretation of claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636